PER CURIAM.
We summarily affirm the trial court’s order denying appellant’s motion to vacate the Order of Restitution. Fla. R.App. P. 9.315(a). Appellant failed to provide any support for her allegation that the restitution in this case was satisfied through a sale of property on which the victim had a lien. Our affirmance is without prejudice to appellant again seeking relief from the trial court if she can provide adequate support for her allegation that the restitution in this case has been satisfied.
DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.